Citation Nr: 0025131	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  96-02 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a neck disability. 

3.  Entitlement to service connection for a residuals of 
bilateral ankle sprains. 

4.  Entitlement to service connection for gastroenteritis 
with abdominal pain.

5.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from June 1985 to June 1993.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1993 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied, in pertinent part, 
entitlement to service connection for a right shoulder 
disability, a neck disability, a bilateral ankle disability, 
gastroenteritis with abdominal pain, and hearing loss.  The 
veteran filed a timely notice of disagreement and perfected a 
substantive appeal.  In May 1996, the veteran testified at a 
hearing over which a hearing officer of the RO presided.

In a Written Brief Presentation dated in August 2000 and 
submitted on behalf of the veteran, the veteran's 
representative raised the issue of entitlement to service 
connection for tinnitus.  The Board does not have 
jurisdiction of this issue as it has not been adjudicated by 
the RO.  The issue is, therefore, referred to the RO.


FINDINGS OF FACT

1.  There is no competent medical evidence of record 
demonstrating that the veteran has a current right shoulder 
disability that was incurred in or aggravated by service.

2. There is no competent medical evidence of record 
demonstrating that the veteran has a current neck disability 
that was incurred in or aggravated by service.

3.  There is no competent medical evidence of record 
demonstrating that the veteran has a bilateral ankle 
disability that was incurred in or aggravated by service.

4.  There is no competent medical evidence of record 
demonstrating that the veteran has a current gastroenteritis 
disability that was incurred in or aggravated by service.

5.  There is no competent medical evidence of record 
demonstrating that the veteran has a current hearing loss 
disability that was incurred in or aggravated by service.

CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a right shoulder disability is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a neck disability is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

3.  The veteran's claim of entitlement to service connection 
for residuals of bilateral ankle sprains is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran's claim of entitlement to service connection 
for gastroenteritis with abdominal pain is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

5.  The veteran's claim of entitlement to service connection 
for hearing loss disability is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a right shoulder disability, a neck disability, a bilateral 
ankle disability, gastroenteritis and hearing loss.  In the 
interest of clarity, the Board will briefly review the law, 
VA regulations and other authority which is relevant to the 
claims; describe the factual background of this case; and 
then proceed to analyze each claim and render a decision.

Relevant Law and Regulations

Service connection - in general

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  

The veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that the injury 
or disease existed prior thereto. 38 U.S.C.A. § 1132 (West 
1991); 38 C.F.R. § 3.304(b) (1999).
 
For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999). 

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).


Hearing loss

Impaired hearing is considered to be a disability when the 
auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999). The threshold for normal hearing is 
from 0 to 20 decibels with higher thresholds indicating some 
degree of hearing loss.  The failure to meet these criteria 
at the time of a veteran's separation from active service is 
not necessarily a bar to service connection for hearing loss 
disability.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Well grounded claims

The threshold question with regard to a veteran's claims for 
service connection is whether the claims are well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that a well-grounded 
claim is one which is plausible, meritorious on its own, or 
capable of substantiation. Murphy v. Derwinski, 1 Vet. App. 
78 (1990).

The United States Court of Appeals for the Federal Circuit 
has held that "a well grounded claim is a plausible claim, 
one that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden § 5107(a).  For a 
claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required."  Epps v. Gober, 
126 F. 3d 1464, 1468 (Fed. Cir. 1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

Service connection may not be granted unless a current 
disability exists.  See, e.g., Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998).  

Additional law and regulations specific to this case will be 
discussed where appropriate below.

Factual Background

A review of the veteran's service medical records reveals 
that he underwent an enlistment examination for the U.S. 
Marine Corps Reserves in February 1982.  The clinical 
evaluation was essentially normal.  The report revealed pure 
tone thresholds in the right ear at 500, 1000, 2000, 3000, 
and 4000 Hertz of 15, 5, 0, 5, and 5 decibels, respectively.  
The report revealed pure tone thresholds in the left ear at 
500, 1000, 2000, 3000, and 4000 Hertz of 5, 5, 0, 0, and 0 
decibels, respectively.  

The associated report of medical history, also dated February 
1982 and completed by the veteran, shows that he indicated 
that he had then, or in the past had, swollen or painful 
joints and cramps in his legs.  He also noted that he had a 
history of sprained ankles playing football, and that he had 
injured his right leg in May 1979.

A chronological record of medical care dated in June 1982 
reveals that the veteran reported to sick call with left 
ankle discomfort.  The assessment was inversion sprain.

An audiological report dated in January 1984 revealed pure 
tone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz of 
10, 5, 5, 5 and 5 decibels in the right ear, and 10, 5, 5, 5, 
and 5 decibels in the left ear, respectively.

The report of medical examination from the veteran's 
enlistment into service, dated in May 1985, shows that upon 
examination, his ears, abdomen and viscera, upper 
extremities, lower extremities, feet, spine and other 
musculoskeletal systems were clinically normal.  The examiner 
noted a two foot scar on the right lower leg.  The report 
revealed pure tone thresholds in the right ear at 500, 1000, 
2000, 3000, and 4000 Hertz of 15, 10, 0, 5, and 0 decibels, 
respectively.  The report revealed pure tone thresholds in 
the left ear at 500, 1000, 2000, 3000, and 4000 Hertz of 5, 
10, 0, 0, and 0 decibels, respectively.

The associated report of medical history, also dated in May 
1985 and completed by the veteran, shows that he indicated 
that he had then, or in the past had, swollen or painful 
joints, and head injury.  He also noted that he had a history 
of sprained ankles, and that he had injured his right leg in 
a farm tractor accident in April 1979.  He noted that there 
was no bone damage, and that there was no existing problem 
with the leg.

An audiological report dated in July 1985 revealed pure tone 
thresholds at 500, 1000, 2000, 3000, and 4000 Hertz of 10, 
10/15, 10, 0 and 5 decibels in the right ear, and 15, 15, 5, 
5, and 5 decibels in the left ear, respectively.

A chronological record of medical care dated in December 1985 
shows that the veteran reported right shoulder and neck pain.  
He had indicated that he woke up and the pain started.  The 
assessment was trapezius muscle spasms of unknown etiology.  
The records show that the veteran returned on the following 
day and indicated that he felt better.  The assessment was 
resolving trapezius muscle strain.

An audiological report dated in August 1986 revealed pure 
tone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz of 
10, 15, 10, 10 and 15 decibels in the right ear, and 20, 20, 
15, 10, and 15 decibels in the left ear, respectively.

A chronological record of medical care dated in October 1986 
shows that the veteran reported abdominal pain in the lower 
left quadrant.  Radiological testing revealed an acute 
abdomen series that appeared normal.  The assessment was 
abdominal tenderness of unknown etiology.

An audiological report dated in July 1987 revealed pure tone 
thresholds at 500, 1000, 2000, 3000, and 4000 Hertz of 15, 
20, 10, 10 and 15 decibels in the right ear, and 15, 15, 15, 
10, and 20 decibels in the left ear, respectively.

A service medical record dated in August 1987 reveals that 
the veteran reported chronic foot pain status post a severely 
deforming injury to the right ankle caught in a tractor.  The 
assessment was intractable plantar keratosis Sub 1 and Sub 3, 
mild limb length inequality on the right.

A report of medical examination dated in October 1987 shows 
that upon examination, his ears, abdomen and viscera, upper 
extremities, lower extremities, feet, spine and other 
musculoskeletal systems were clinically normal.  The examiner 
noted a two foot scar on the right calf.  The report revealed 
pure tone thresholds in the right ear at 500, 1000, 2000, 
3000, and 4000 Hertz of 15, 15, 15, 10, and 20 decibels, 
respectively.  The report revealed pure tone thresholds in 
the left ear at 500, 1000, 2000, 3000, and 4000 Hertz of 15, 
20, 10, 10, and 15 decibels, respectively.

The associated report of medical history, also dated in 
October 1987 and completed by the veteran, shows that he 
indicated that he had then, or in the past had, swollen or 
painful joints, cramps in the legs, and tumor, growth, cyst 
or cancer.  He also noted that he had a history of ankle 
twists and that he had injured his right leg in a farm 
tractor accident in 1978.  The examiner commented that the 
ankles were asymptomatic, there were no current leg cramps, 
and that the veteran had a peri-rectal cyst removed which was 
benign.  It was also noted that he required orthotic devices.

A chronological record of medical care dated in November 1987 
reveals that the veteran reported neck pain.  He indicated 
that he had been coughing and got a "crick" in his neck.  
The assessment was mild muscle strain of the left trapezius.

A chronological record of medical care dated in December 1987 
shows that the veteran reported pain in his right ankle.  He 
had indicated that he was playing volleyball and twisted his 
ankle outward.  The assessment was (1) grade I ankle sprain 
of the right ankle, and (2) old crush injury to the right 
ankle/calf.

An audiological report dated in March 1988 revealed pure tone 
thresholds at 500, 1000, 2000, 3000, and 4000 Hertz of 10, 
10, 5, 5 and 5 decibels in the right ear, and 10, 5, 0, 5, 
and 5 decibels in the left ear, respectively.

A chronological record of medical care dated in March 1990 
reveals that the veteran reported having diarrhea subsequent 
to eating breakfast.  He also reported off and on cramping.  
The assessment was gastroenteritis.

An audiological report dated in March 1990 revealed pure tone 
thresholds at 500, 1000, 2000, 3000, and 4000 Hertz of 10, 
15, 5, 5 and 5 decibels in the right ear, and 5, 10, 0, 5, 
and 5 decibels in the left ear, respectively.

Records from a Department of the Navy Physical Evaluation 
Board dated in March 1993 reveal that the veteran was 
separated from active duty as he was unfit for duty because 
of chronic residual symptoms of hallux valgus.

By rating action dated in December 1993, the RO granted the 
veteran's claim of entitlement to service connection for the 
post-operative residuals of right hallux vagus and cavus foot 
and for left cavus foot.  The RO also denied, in pertinent 
part, entitlement to service connection for a right shoulder 
disability, a neck disability, a bilateral ankle disability, 
gastroenteritis with abdominal pain and hearing loss. 

In May 1996, the veteran testified at a hearing over which a 
hearing officer of the RO presided.   He testified that he 
could not recall what injury occurred during his period of 
service which involved his shoulder.  He stated that it 
sometimes aches when he would play with his children, but 
that he had sought no medical treatment for it subsequent to 
his discharge.  He testified that he could not recall the 
event which caused him to have a stiff neck during service.  
He stated that the neck injury did not cause him to miss any 
work and that he took over the counter medication for it.  
The veteran also testified that every few months he would 
turn his ankles.  He indicated that when his ankles bother 
him, he sometimes wraps them or takes over the counter 
medication for the pain.  He indicated that subsequent to 
service, he had sought no medical treatment for his ankles.  
He testified that on one occasion during his period of active 
service, he experienced severe constipation, but that 
following service, he had not sought medical treatment for 
any gastrointestinal disability.  The veteran also testified 
that during his period of active service, he had been exposed 
to engine noise.  He indicated that he had sought no medical 
treatment for hearing loss subsequent to his discharge.

The veteran underwent a VA examination in July 1996.  He 
veteran reported symptoms associated with a rectal 
disability.  The diagnosis was hemorrhoids, perianal abscess 
postoperatively, perianal fistula all documented by medical 
records.  The veteran was said to have reported episodes of 
rectal pain, swelling, and rectal drainage, which was said to 
indicate recurrent perianal fistula.

The veteran underwent a VA examination in November 1996.  He 
indicated that if he used his right arm very much his 
shoulder would become sore and stay sore for two or three 
days.  Examination of the shoulder showed full range of 
motion with no crepitus felt on manipulation.  The diagnosis 
was normal right shoulder.

The veteran also reported neck pain when he would use his 
neck for long periods of time, and that he experiences 
cramping in the posterior of the neck which would come and go 
every two months.  Examination of the cervical spine revealed 
that range of motion was within normal limits and that no 
crepitus was felt of heard.  The diagnosis was normal neck.

The veteran reported that he sprained both ankles while he 
was in the service.  He indicated that both ankles were weak 
now, particularly the left, and that they are easily turned.  
Examination of the ankles revealed range of motion within 
normal limits with normal eversion and inversion.  The 
veteran could stand on his toes and his heels, and he could 
heel and toe walk.  The diagnosis was normal bilateral 
ankles.

The veteran reported that he continued to have symptoms 
associated with a rectal disability.  Physical examination of 
the abdomen revealed no organs or masses palpable, and no 
abdominal tenderness.  The diagnosis was hemorrhoids, 
perianal abscess postoperative, perianal fistula all 
documented by medical records.  The veteran was said to 
report episodes of rectal pain, swelling, and drainage.

The veteran underwent a VA audiological examination in 
November 1996.  He reported that he experienced tinnitus 
following noise exposure in service.  He denied hearing loss 
or vertigo.  He denied any head trauma or ototoxic 
medication.  The diagnosis was normal hearing.  Audiological 
testing revealed pure tone thresholds at 500, 1000, 2000, 
3000, and 4000 Hertz of 15, 15, 10, 5 and 10 decibels in the 
right ear, and 10, 15, 10, 10, and 5 decibels in the left 
ear, respectively.  Speech recognition was said to be 96 
percent bilaterally.

X-rays completed in January 1997 revealed a normal right 
shoulder; degenerative joint disease of C5-6; and normal 
ankles.


Analysis

1.  Entitlement to service connection for a right shoulder 
disability.

As discussed above, in order for a claim of entitlement to 
service connection to be 
well grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Caluza, 7 Vet. App. at 498.

With respect to the second Caluza prong, in-service 
incurrence, the veteran has stated that he sustained a right 
shoulder injury during his period of active service.  
A December 1985 service medical record shows that the veteran 
reported waking up to right shoulder and neck pain.  The 
assessment was trapezius muscle spasms of unknown etiology.  
Although the veteran testified that he could not recall a 
precipitating event for his right shoulder, his testimony, 
coupled with the foregoing service medical records, is 
presumed to be true for the sole purpose of establishing 
well-groundedness.  See King v. Brown, 5 Vet. App. 19, 21 
(1993).  Accordingly, the second Caluza prong is satisfied.

With respect to current disability, the medical evidence 
indicates that the veteran currently has a diagnosis of a 
normal right shoulder.  Although he testified that his right 
shoulder sometimes aches when he plays with his children, he 
stated that he had sought no medical treatment for it.  

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).  As the Court has held, the regulatory definition of 
"disability" is the "...impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions...." 38 C.F.R. § 4.1 (1999); Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991).  The Board notes in particular 
that in Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), the 
Court held that a symptom such as pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Under these criteria, a 
"disability" for VA compensation benefit purposes is not 
shown to be present in this case.  

In short, service connection presupposes a diagnosis of a 
current disease.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Accordingly, the veteran has not presented competent 
medical evidence of a current right shoulder disability.  
Thus, the first Caluza prong has not been satisfied.  For 
this reason, alone, the veteran's claim is not well grounded.

With respect to the third Caluza prong, medical nexus 
evidence, there is no medical evidence of a nexus between the 
claimed right shoulder disability and the veteran's service.  
The veteran's own statements, even if presented as sworn 
testimony, cannot supply a competent medical diagnosis of a 
current medical disability, its date of onset, or its 
etiology.  These matters can only be established by competent 
medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).  The veteran, himself, indicated that he had not 
sought treatment for a right shoulder disability subsequent 
to his discharge from service.

In the absence of specific medical evidence, the Board is not 
able to conclude, on its own, that the veteran has a current 
right shoulder disability that could be related to any 
incident of service origin.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 177 (1991).  Additionally, in the absence of 
competent medical evidence of a current disability and a 
causal link to service or evidence of chronicity or 
continuity of symptomatology, a claim cannot be well 
grounded.  See Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

In short, for the reasons and bases expressed above, the 
Board has concluded that the veteran has not presented a 
well-grounded claim of entitlement to service connection for 
a right shoulder disability.  The benefit sought on appeal is 
accordingly denied.

2.  Entitlement to service connection for a neck disability.

With respect to a current disability, January 1997 X-rays 
revealed degenerative joint disease of C5 and C6.  This was 
subsequent to the November 1996 diagnosis of normal neck.  
Accordingly, the veteran has presented competent medical 
evidence of a current neck disability and the first Caluza 
prong has arguably been satisfied.

With respect to the second Caluza prong, in-service 
incurrence, the veteran has testified that he sustained a 
"stiff neck" during his period of active service.  The 
December 1985 and November 1987 service medical record shows 
that the veteran reported shoulder and neck pain.  The 
assessment each time was trapezius muscle spasms/strain.  No 
neck pathology was identified.  Although the veteran is 
competent to describe his own symptomatology, as a lay person 
without medical training he is not competent to attribute 
such symptoms to a particular diagnosis.  See Espiritu v. 
Derwinski, 2 vet. App. 492, 494-5 (1992).  Accordingly, in 
the absence of any evidence that a neck disability existed 
during service, the second Caluza prong is not satisfied.

With respect to the third Caluza prong, medical nexus 
evidence, there is no medical nexus evidence of record.  The 
veteran's own statements, even if presented as sworn 
testimony, cannot supply a competent medical diagnosis of a 
current medical disability, its date of onset, or its 
etiology.  These matters can only be established by competent 
medical evidence.  See Espiritu, 2 Vet. App. at 494; 
Grottveit, 5 Vet. App. at 93.  

In the absence of specific medical evidence, the Board is not 
able to conclude, on its own, that the veteran has a current 
neck disability that could be related to any incident of 
service origin.  See Colvin, 1 Vet. App. at 177.  
Additionally, in the absence of competent medical evidence of 
a current disability and a causal link to service or evidence 
of chronicity or continuity of symptomatology, a claim cannot 
be well grounded.  See Chelte, 10 Vet. App. at 271.

In short, for the reasons and bases expressed above, the 
Board has concluded that the veteran has not presented a 
well-grounded claim of entitlement to service connection for 
a neck disability.  The benefit sought on appeal is 
accordingly denied.

3.  Entitlement to service connection for residuals of 
bilateral ankle sprains.

With respect to the second Caluza prong, in-service 
incurrence, the veteran has testified that he twisted both 
his ankles during his period of active service.  His 
enlistment examination report shows that he reported a 
history of ankle sprains which existed prior to his entrance 
into service.  A pre-service chronological record of medical 
care dated in June 1982 shows that the veteran was diagnosed 
with an inversion sprain of the left ankle.  A service 
medical record dated in August 1987 shows that the veteran 
reported right ankle pain that was attributed to his pre-
service tractor injury.  A service medical record dated in 
December 1987 shows that the veteran was diagnosed with a 
Grade I right ankle sprain.   Accordingly, the Board finds 
that the second Caluza prong has arguably been satisfied.

With respect to a current disability, the medical evidence 
indicates that the veteran currently has a diagnosis of 
normal bilateral ankles as well as normal X-rays.  Although 
he testified that he twisted both of his ankles during his 
period of active service, he indicated that he had not sought 
any treatment for his ankles subsequent to his discharge 
therefrom.  Accordingly, the veteran has not presented 
competent medical evidence of a current bilateral ankle 
disability.  Thus, the first Caluza prong has not been 
satisfied.

With respect to the third Caluza prong, medical nexus 
evidence, there is no medical nexus opinion evidence of 
record.  

In short, for the reasons and bases expressed above, the 
Board has concluded that the veteran has not presented a 
well-grounded claim of entitlement to service connection for 
a bilateral ankle disability.  The benefit sought on appeal 
is accordingly denied.
4.  Entitlement to service connection for gastroenteritis 
with abdominal pain.

With respect to the second Caluza prong, in-service 
incurrence, the veteran has testified that he experienced 
severe constipation during his period of active service.  The 
October 1986 service medical record shows that the veteran 
reported abdominal pain.  The March 1990 record reveals that 
the veteran reported diarrhea and cramping subsequent to 
eating breakfast, and that an assessment of gastroenteritis 
was given.  Accordingly, the Board is satisfied that the 
second Caluza prong has been met.

With respect to a current disability, the veteran has not 
presented competent medical evidence that he has a current 
gastroenteritis with abdominal pain disability.  Although he 
testified that he had experienced severe constipation during 
service, he indicated that he had not sought any treatment 
for an abdominal disability subsequent to his discharge 
therefrom.  Indeed, he informed the VA examiner in November 
1996 that he was on a high fiber diet and constipation was no 
longer a problem.  The November 1996 VA stomach examination 
was pertinently negative.  Accordingly, the veteran has not 
presented competent medical evidence of current 
gastroenteritis with abdominal pain.  Thus, the first Caluza 
prong has not been satisfied.

With respect to the third Caluza prong, medical nexus 
evidence, as there is no medical nexus opinion linking the 
veteran's claimed stomach disability to service.

In short, for the reasons and bases expressed above, the 
Board has concluded that the veteran has not presented a 
well-grounded claim of entitlement to service connection for 
gastroenteritis with abdominal pain.  The benefit sought on 
appeal is accordingly denied.

5.  Entitlement to service connection for hearing loss.

With respect to a current disability, the Board finds that 
there is no evidence of a current bilateral hearing loss 
disability.  Although the recent VA audiological examination 
of November 1996 showed that the veteran had hearing loss, 
there is no evidence of a hearing loss disability for which 
service connection may be granted per 38 C.F.R. § 3.385 
(1999).  There was no evidence of record that the veteran's 
current auditory threshold of either ear in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or that the auditory thresholds for at least 
three of the frequencies are 26 decibels or greater; or that 
the speech recognition score is less than 94 percent.   
Accordingly, the veteran's hearing loss does not meet the 
criteria for a hearing loss disability.  Thus, the first 
Caluza prong is not satisfied.

With respect to the second Caluza prong, in-service 
incurrence, the veteran contends that he was exposed to loud 
engine noises during his period of active service as a 
mechanic.  As the veteran's DD 214 indicates that the 
veteran's duty while on active service was an Assault 
Amphibian Vehicle Repairer for nine years and eleven months, 
the Board is willing to concede the fact that the veteran was 
exposed to loud noises during his period of active service.  
Notwithstanding this fact, there is no evidence in the 
service medical records that the veteran complained of 
hearing loss during his period of active service, and 
examinations of his hearing and ears were negative.  
Accordingly, the Board must conclude that there is no medical 
evidence of chronic hearing loss during service.

With respect to the third Caluza prong, to make the hearing 
loss disability claim well grounded, the veteran would need a 
medical opinion providing a nexus between his claimed current 
hearing loss disability and service.  In the absence of such 
specific medical evidence, the Board is not able to conclude, 
on its own, that the veteran has a current hearing loss 
disability that could be related to any incident of service 
origin, including service-related noise exposure.  See 
Colvin, 1 Vet. App. at 177.  

In the absence of competent medical evidence of a current 
disability and a causal link to service or evidence of 
chronicity or continuity of symptomatology, a claim cannot be 
well grounded.  See Chelte, 10 Vet. App. at 271.  The benefit 
sought on appeal is accordingly denied.

Additional comments

Because the veteran's claims for service connection are not 
well-grounded, VA is under no duty to further assist him in 
developing facts pertinent to those claims.  See 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.159(a); Epps, 126 F.3d at 1454.  
VA's obligation to assist depends upon the particular facts 
of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  See Robinette v. Brown, 8 Vet. App. 69, 78 
(1995).  The Court has held that the obligation exists only 
in the limited circumstances where the appellant has 
referenced other known and existing evidence.  Epps, 9 Vet. 
App. at 344.  VA is not on notice of any other known and 
existing evidence which would make the adjudicated service 
connection claims plausible.  

The Board's decision serves to inform the veteran of the kind 
of evidence which would be necessary to make his claims well-
grounded.  To make the veteran's claims well grounded, he 
would need a medical opinion providing a nexus between a 
current disability and his period of active service.  The 
remoteness of time from service of the medical opinion would 
not necessarily matter, as long as the medical evidence 
relates the current disability to service.  See 38 C.F.R. § 
3.303(d).


ORDER

A well grounded claim not having been submitted, entitlement 
to service connection for a right shoulder disability is 
denied.   

A well grounded claim not having been submitted, entitlement 
to service connection for a neck disability is denied.  

A well grounded claim not having been submitted, entitlement 
to service connection for a residuals of bilateral ankle 
sprains is denied.  

A well grounded claim not having been submitted, entitlement 
to service connection for gastroenteritis with abdominal pain 
is denied.  

A well grounded claim not having been submitted, entitlement 
to service connection for hearing loss is denied.




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 

